office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b06 pref-148642-08 uilc 179c date december to james l gessford attorney st paul large mid size business from peter c friedman senior technician reviewer branch associate chief_counsel passthroughs special industries subject --------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer date date year x issues --------------------------------------- -------------------------- ------------------ ------- ------- do corn-based ethanol production plants that use the dry mill procedure to produce ethanol process liquid fuel from qualified_fuels as defined in sec_45k of the internal_revenue_code such that they qualify for the election to expense percent of the cost_basis of new plant property under sec_179c was the denial of double benefit provision contained in sec_168 intended at the time of its enactment to apply to cellulosic bioethanol producers that use the hydrolysis cellulolysis process to produce ethanol pref-148642-08 conclusion sec_1 taxpayer’s corn-based ethanol production plants that use the dry mill procedure to produce ethanol process liquid fuel from qualified_fuels as defined in sec_45k accordingly such plants qualify to make an election under sec_179c to expense percent of the cost_basis of new plant property the denial of the double benefit provision contained in sec_168 was intended at the time of its enactment to apply to cellulosic bioethanol producers that use the hydrolysis cellulolysis process to produce ethanol procedural background for its taxable_year ending date taxpayer claimed deductions under sec_179c for a portion of its costs relating to x corn-based ethanol production plants that it placed into service in year the plants are similar in design and function upon examination the irs issued a notice of proposed_adjustment nopa disallowing taxpayer’s claimed sec_179c deductions the irs challenged taxpayer’s deductions solely on the basis that the dry mill process used at each of the corn-based ethanol production plants does not involve gas produced from biomass and therefore the plants are not qualified_refinery_property within the meaning of sec_179c on date taxpayer submitted a response to the nopa response in which taxpayer argues that its dry mill production plants process liquid fuel from a qualified_fuel and as a result the sec_179c deductions claimed in year should be allowed in support of this argument taxpayer argues that sec_168 as in effect for year indicates that congress believed that refineries that use a dry mill process are eligible for the sec_179c deduction facts taxpayer and its subsidiaries produce ethanol from corn using a dry mill process the dry mill process involves four major stages of production milling liquefaction fermentation and distillation separation dry mill ethanol process the dry mill process involves the receipt and grinding of corn into flour next during liquefaction the corn flour is exposed to water steam and enzymes the enzymes break the long chain carbohydrates in the corn into simple sugars that are then fed into the fermentation process where yeast is added the yeast converts the simple sugars to alcohol the resulting alcohol and water mix then moves to the distillation separation stage pref-148642-08 distillation and separation is the final stage of ethanol production distillation uses the differing boiling points of ethanol and water to separate the ethanol from the water contained in the beer ethanol boils at a lower temperature than water and as a result evaporates into a gas and separates from the water which is left behind in liquid form the distillation process produces approximately pure ethanol a molecular sieve is then used to further purify the ethanol by removing any remaining water prior to the distillation and separation stage the ethanol and water are in a liquid mixture that is not commercial usable as ethanol it is only through the distillation and separation stage - during which the ethanol is processed into a gas by boiling it and then cooling the gas back into liquid form - that the ethanol becomes a commercial fuel product cellulosic ethanol process cellulosic ethanol production - which taxpayer does not use - starts with cellulose instead of corn as the primary raw material cellulose can be derived from a variety of sources including cell walls leaf stems stalks and woody portions of plants cellulose is processed into ethanol using either a hydrolysis also known as cellulolysis process or a gasification process hydrolysis the hydrolysis process involves three steps cellulosic breakdown fermentation and distillation separation during cellulosic breakdown enzymes break the cellulose into simple sugars this process is known as enzymatic hydrolysis and typically occurs while the cellulosic material and enzymes are in a liquid form that is similar to the liquefaction process used to process corn ethanol the simple sugars then go through the fermentation process during the fermentation of cellulosic ethanol yeast is added to the simple sugars this process is identical to the fermentation process that occurs when producing corn-based ethanol in the dry mill process finally the fermented cellulosic material undergoes the distillation and separation process this process is identical to the distillation and separation process used to make corn-based ethanol like the dry mill process used to produce ethanol from corn cellulosic ethanol produced through the enzymatic hydrolysis process passes through a gaseous state only during the distillation process gasification gasification involves the conversion of cellulose into a gaseous mixture of carbon monoxide carbon dioxide and hydrogen known as synthesis gas or syngas then in what is known as the fischer-tropsch process the syngas is combined with a solid catalyst to generate a chemical reaction that yields a liquid fuel thus cellulosic ethanol produced through the gasification process produces gas in the form of syngas from decomposition or through a partial combustion process pref-148642-08 in summary cellulosic biomass used in the hydrolysis process passes through three stages cellulosic breakdown fermentation and distillation separation the only gas generated in the production of cellulosic ethanol under the enzymatic hydrolysis process exists during distillation when the alcohol is boiled off in the form of ethyl alcohol vapor similarly in the dry mill process used by taxpayer corn-based ethanol is produced in four stages milling liquefaction fermentation and distillation separation similar to hydrolysis the only gas produced in the dry milling corn-to-ethanol process is the ethyl alcohol vapor created during the distillation process law and analysis sec_179c provides that a taxpayer may elect to deduct percent of the cost of any qualified_refinery_property in the year in which such property is placed_in_service sec_179c defines qualified_refinery_property as any portion of a qualified_refinery that meets certain requirements sec_179c defines a qualified_refinery as any refinery located in the united_states which is designed to serve the primary purpose of processing liquid fuel from crude_oil or qualified_fuels as defined in sec_45k or directly from shale or tar sands sec_45k defines qualified_fuels to include gas produced from biomass sec_45k provides that the term biomass means any organic material other than a oil and natural_gas or any product thereof and b coal including lignite or any product thereof sec_168 as in effect for the taxable_year ending date provides that in the case of any qualified cellulosic biomass ethanol plant property the depreciation deduction provided by sec_167 for the taxable_year in which such property is placed_in_service shall include an allowance equal to percent of the adjusted_basis of such property sec_168 as in effect for the taxable_year ending date defines qualified cellulosic biomass ethanol plant property as property that is used in the united_states solely to produce cellulosic biomass ethanol and meets certain other requirements sec_168 as in effect for the taxable_year ending date defines cellulosic biomass ethanol as ethanol produced by hydrolysis of any lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis sec_168 provides that the special allowance provided by sec_168 does not apply to any qualified cellulosic biomass ethanol plant property with respect to which an election has been made under sec_179c pref-148642-08 do taxpayer’s plants discussed herein qualify under sec_179c to determine whether taxpayer qualifies to make an election under sec_179c for the -- corn-based ethanol production plants that it placed_in_service in year taxpayer must show that each plant is a qualified_refinery with the primary purpose of processing liquid fuel from qualified_fuels as defined in sec_45k in this case the qualified_fuel used by taxpayer’s plants is gas produced from biomass the biomass used by taxpayer’s ethanol production plants is corn more specifically the issue is whether ethyl alcohol vapor that is produced from corn during the dry mill process is gas produced from biomass in its response taxpayer notes that congress has provided no specific guidance regarding what is meant by gas produced from biomass furthermore taxpayer points out that the statutory language and legislative_history of sec_45k do not require a specific process to create gas from biomass during the production of liquid fuels taxpayer also notes that the legislative_history of sec_179c reflects the fact that congress did not intend a specific gasification process to be used to produce gas from biomass for purposes of sec_179c taxpayer submits that congress intended that gas produced from biomass be interpreted broadly for purposes of defining a qualified_refinery under sec_179c and sec_168 thus taxpayer contends that if congress either didn’t specify a specific gasification process to be used to produce gas from biomass or intended a broad interpretation of the term gas produced from biomass then ethyl alcohol vapor a gas created in the distillation stage of the dry mill process converting corn to ethanol can be considered gas produced from biomass taxpayer also argues that the legislative_history of sec_179c makes clear that the term refinery includes a facility that processes coal via gas into liquid fuel joint_committee on taxation description and technical explanation of the conference agreement of h_r title xiii the energy tax incentives act of jcx-60-05 date the joint_committee report accompanying the enactment of sec_168 restated that for purposes of sec_179c a refinery includes a facility that processes coal or biomass via gas into liquid fuel joint_committee on taxation technical explanation of h_r the tax relief and health care act of as introduced in the house on date jcx-50-06 date the dry mill process used by taxpayer creates ethyl alcohol vapor a gas from fermented biomass corn to process a liquid fuel ethanol taxpayer also asserts based on the legislative_history of sec_179c and sec_168 that while qualified_fuels may include liquid fuel derived from gas produced from decomposition gasification and partial combustion of biomass that does not preclude a liquid fuel derived from gas produced from biomass through a distillation process from also being a qualified_fuel within the meaning of sec_179c therefore taxpayer concludes that its corn-based ethanol production plants process biomass via gas into liquid fuel satisfying the plain meaning of words of the legislative_history pref-148642-08 in the instant case the absence of legislative_history specifying a gasification process that must be used to create gas produced from biomass under sec_45k or sec_179c leads to the conclusion that the ethyl alcohol vapor a gas created in the course of taxpayer’s dry mill process is gas produced from biomass for purposes of sec_179c as a result the dry mill process used by taxpayer’s corn-based ethanol production plants process liquid fuel ethanol from a qualified_fuel gas produced from biomass accordingly taxpayer’s x corn-based ethanol production plants are qualified refineries with the primary purpose of processing liquid fuel from qualified_fuels as defined in sec_45k and thereby qualify for the sec_179c deduction was sec_168 intended at the time of its enactment to apply to cellulosic bioethanol producers that use the hydrolysis process to produce ethanol in support of its argument above taxpayer asserts that by the inclusion of sec_168 congress expressed its understanding that a refinery that uses the hydrolysis process like the dry mill process to produce ethanol could be eligible for the sec_179c deduction taxpayer’s initial brief points out that prior to its amendment in the bonus_depreciation allowed under sec_168 was available only to plants producing ethanol from cellulosic material using the hydrolysis process as discussed above ethanol produced through hydrolysis like the dry mill process is in a gaseous state only during the distillation and separation stage of the process in its response taxpayer asserts that sec_168 was enacted to prevent the same taxpayer from claiming deductions under both sec_168 and sec_179c during year sec_168 did not apply to any method of producing ethanol other than hydrolysis in which ethanol is in gaseous form only during distillation and separation consequently taxpayer notes that there could never be a situation in which the same taxpayer could be eligible for deductions under both sec_168 and sec_179c unless sec_179c applied to hydrolysis processes like the dry mill process in which the ethanol is in a gaseous state only during the distillation and separation stage hence taxpayer asserts that unless sec_179c applied to ethanol produced through hydrolysis there was no need for sec_168’s denial of a double benefit under both sections accordingly taxpayer argues that because congress amended sec_168 in by adding sec_168 to prevent a double benefit there is a clear indication that sec_179c can and does apply to production processes in which the ethanol is in gaseous state only during distillation and separation furthermore taxpayer argues that the enactment of sec_168 confirms that distillation satisfies the via gas processing requirement for a qualified_refinery discussed in the legislative_history of sec_179c because if it did not there could never be any overlap between sec_168 and sec_179c and the denial of double deduction contained in sec_168 would have been meaningless at the time of enactment in considering the legislative_history of sec_179c and sec_168 we must start with the statutory language in general statutory language is interpreted in its ordinary everyday sense see eg 331_us_1 citing 284_us_552 in addition statutes should be interpreted to give each word meaningful effect see eg 519_us_202 where statutory language is ambiguous legislative_history is often consulted to infer congressional intent see eg begier v united_states 446_us_53 in the instant case congress included sec_168 as part of its enactment of sec_168 using basic principles of statutory construction to give effect to the statutory provision and giving the language used its ordinary meaning it is therefore apparent that congress believed that a cellulosic biomass ethanol plant that uses the hydrolysis process to produce ethanol could be eligible for the sec_179c deduction nothing in the legislative_history to sec_168 suggests a contrary interpretation we must consider that the purpose underlying sec_179c and sec_168 was to provide incentives to expand refinery capacity for alternatives fuels a literal reading and plain- language interpretation of the terms gas and gas produced from biomass to include ethyl alcohol vapor a gas derived from fermented corn biomass in the dry mill process is consistent with that legislative purpose accordingly taxpayer may claim sec_179c deductions for the x corn-based ethanol production plants placed into service in year summary taxpayer’s position is that the x dry mill corn-based ethanol production plants that it placed_in_service in year use a dry mill process to produce a liquid fuel from gas produced from biomass a qualified_fuel within the meaning of sec_45k accordingly the plants are qualified refineries for purposes of sec_179c taxpayer supports this argument by asserting that the only way the denial of double benefit provision at sec_168 has meaning as originally enacted is if cellulosic ethanol produced by hydrolysis would also qualify for the benefits of sec_179c if the qualifications under sec_168 are otherwise met based on a plain language interpretation of the statute that is consistent with the legislative intent and history taxpayer argues that its corn-based ethanol production plants meet the definition of qualified refineries for purposes of sec_179c consequently taxpayer asserts that the sec_179c deductions that it claimed in year should be allowed we agree with taxpayer’s position with respect to both issues this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
